Detailed Office Action
	The communication dated 10/20/2022 has been entered and fully considered. Claims 2-3 are withdrawn from examination. New claim 10 is added. Claim 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10/20/2022 is acknowledged. Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B. Election was made without traverse in the reply filed on 10/20/2022.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:
Claim 4, line 2: replace “after abnormality detection” with “after an abnormality detection”.  
Claim 4, lines 3/4: replace “an abnormality” with “the abnormality”. As corrected above, the abnormality has already been referred to.
Claim 7, line 2: replace “a material” with “the material”. This limitation is already recited in claim 6. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the camera" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 in lines 4/5 recites a plurality of the cameras. Therefore, it is not clear which of those cameras are referred to in line 10 of claim 1. Claims 4-10 are dependent on claim 1 and are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims in general recite an injection molding machine with a mold clamping device, and injection device, an ejection device, controller, display and plurality of cameras. Injection molding machines with cameras are well known in the art (see section 102 below).
	Claim 1 limitations of  “control device that causes the display device to display a selection screen for selecting at least one photographing time from a plurality of photographing times, controls the memory to record the data of the image, and causes the display device to display the data of the image, wherein the plurality of photographing times are selected from a group of following times:… ”, under its broadest reasonable interpretation (BRI), covers performance of the limitations in the mind but for the recitation of a generic controller.  That is, other than reciting “a control device”, nothing in the claim elements preclude the steps from practically being performed in the mind or with a pen and a paper. 
	Regarding these abstract ideas (or judicial exceptions) being integrated into a practical application, claim 1 limitation of “displaying the images”, “control device activating the camera at selected times to take images”, and “recording data” are not particular practical applications; nothing is done with the molding machine. 
Claim 4 recites that photographing time is after an abnormality occurs. This is again a step that can be performed in one’s mind. The instant specification does not delineate what the abnormality is and only generally states that there are detectors. Claim 5 recites that upon detection of abnormality the control device implements a change in molding conditions for removing abnormality. Although this limitation may be considered an application, it is very generic and does not specify exactly what is changed and how it is changed. As recited it is a step that can be performed in mind or with a pen and a paper. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in particular, the claims only recite a control unit, injection cylinder, injection member  injection nozzle and the displacing the material during injection. These are all well-known. Also, photographing an image at the selected time appears to be data gathering. Note that mere data gathering is not significantly more than the abstract idea. See MPEP 2106.05(g) and 2106.05(d).  The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIKAWA (JO-2002166457-A) and its English translation), hereinafter ISHIKAWA. Note that the italicized text below are the instant claims.
Regarding claim 1, ISHIKAWA discloses An injection molding machine, comprising a mold clamping device that opens and closes a mold and clamps the closed mold, an injection device that injects a material into the clamped mold, and an ejecting device that ejects a molded product molded in the mold {[0001], [0002] note teachings on the components of a typical injection molding machine, [0009] note the ejecting device, [0008] note the resin is the material}
wherein the injection molding machine further comprises a plurality of cameras arranged to photograph the injection molding machine {[0043] note the camera, [0086] note the additional or auxiliary video camera}, 
a memory, a display device, and a control device that causes the display device to display a selection screen for selecting at least one photographing time from a plurality of photographing times, controls the camera to photograph the injection molding machine at the at least one photographing time to generate data of an image, controls the memory to record the data of the image, and causes the display device to display the data of the image {[0027], [0030] note displaying, [0042] note the memory, controller displaying unit recording unit image processing, [0045] note the camera capturing image of the molding device, 
wherein the plurality of photographing times are selected from a group of following times: start of a mold closing process in which the mold clamping device closes the mold, end of the mold closing process, start of a mold clamping process in which the mold clamping device tightens the closed mold, end of the mold clamping process, start of a weighing process in which the injection device weighs the material, end of the weighing process, start of an injection process in which the injection device injects the material into the mold, end of the injection process, start of a pressure holding process in which the injection device maintains a holding pressure with respect to the material in the mold, end of the pressure holding process, start of a cooling process in which the material in the mold is cooled and solidified as the molded product, end of the cooling process, start of a mold opening process in which the mold clamping device opens the mold, end of the mold opening process, start of an ejecting process in which the ejecting device ejects the molded product formed in the mold, and end of the ejecting process {note the optional choices from a large number of choices, [0059] note the camera is commanded to take an image, [0061] note the mold at the opening position and thus the camera taking image when the mold is open, [0065] note when the mold opening is performed the camera taking an image, [0100] note mold closing and as discussed above the camera is a video camera and continuously taking images}. 
Regarding claim 4, ISHIKAWA discloses wherein the plurality of photographing times include a time after abnormality detection, and the control device is configured to receive a signal showing detection of an abnormality of the injection molding machine, and control the camera to photograph for a predetermined duration from the detection of the abnormality when the time after abnormality detection is selected as the photographing time {[0027] note that the abnormality has occurred and as discussed above the camera is taking images, [0029], [0047] note a message is sent that an abnormality has occurred, [0049] note timing and abnormality occurrence}. 
Regarding claim 5, ISHIKAWA discloses wherein the control device controls the memory and the display device to record a date and time when the abnormality is detected and a change of molding conditions for removing the abnormality, and to display the record together with the data of the image {also see claim 4, [0053] note stopping the molding cycle when an abnormality has occurred and it is inherent that the purpose is to remove the cause that resulted in abnormality, [0069] note stopping the ejector when abnormality has been detected, [0078] note changing the molding conditions so that abnormality is removed}.  
Regarding claim 6, ISHIKAWA discloses wherein the injection device includes an injection cylinder, an injection member arranged in the injection cylinder to advance and retract freely, and an injection nozzle mounted on a front end of the injection cylinder, and the plurality of photographing times are selected from either start of a purge or end of the purge, wherein the purge is to discharge the material remaining in the injection cylinder by advancing the injection member while the injection nozzle is not in contact with the mold {see claim 1 above, [0008] note teaching on discharging the resin, [0040], also note that as discussed above the camera is always taking images and thus purging is part of image taking}.
Regarding claim 7, ISHIKAWA discloses wherein the plurality of photographing times are selected from either start of a material replacement or end of the material replacement, wherein the material replacement is to replace the material in the injection cylinder with an other material by a plurality of times of the purge {see claim 1 and claim 6}.  
Regarding claim 8, ISHIKAWA discloses wherein the control device controls the memory to record additional information related to the image; and wherein the additional information includes at least one of a photographing date and time, a shot count during photographing, a setting of the photographing time, a type of the camera that photographed the image and a type of the injection molding machine {see claim 1, [0042], [0043]}.
Regarding claim 9, ISHIKAWA discloses wherein the control device controls the display device to simultaneously display the data of the image and the additional information {[0051] note displaying together the reference image and monito image}. 
Regarding claim 10, ISHIKAWA discloses wherein the control device is configured to set a delay time, and controls the camera to photograph at a time delayed from the at least one photographing time by the delay time, rather than at the at least one photographing time, when the delay time is set {[0051] note a predetermined timing command that is sent by the controller and this is interpreted as the delay timing, [0060] note the mold monitoring timing and the abnormality}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748